Citation Nr: 0811793	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent prior to June 26, 2002 and 40 percent beginning June 
26, 2002 for diabetes mellitus type II (DMII).

2.  Entitlement to an initial evaluation greater than 60 
percent for DMII.

3.  Entitlement to an effective date earlier than February 
14, 2000 for service connection for DMII.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to March 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia in which service connection for DMII was 
granted as secondary to the service-connected HIV and 
evaluated as 20 percent disabling, effective in February 
2000.

In a May 2004 rating decision, the evaluation assigned the 
service-connected DM was increased to 40 percent, effective 
in June 2002.  However, as this increased rating does not 
constitute a full grant of all benefits possible, and as the 
veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for DM remains pending.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified before the undersigned Acting Veterans 
Law Judge in November 2007.  A transcript of the hearing is 
associated with the claims file.

The veteran and his representative raised several additional 
issues during his hearing.  The veteran claims entitlement to 
an increased evaluation for his service-connected HIV-related 
illness, and an effective date earlier than February 14, 2000 
for the grant of the 60 percent evaluation awarded for his 
service-connected HIV in the August 2002 rating decision.  
The veteran also claims entitlement to service connection for 
several conditions which have been found to be secondary to 
his service-connected HIV-related illness and DM, including 
basal cell carcinoma and erectile dysfunction.

In addition, the record presents medical evidence that the 
veteran manifests an amnesiatic disorder that has been found 
to be secondary to his HIV-related illness in the form of an 
April 1996 VA examination report.  The Board finds this 
raises the possibility of an inferred claim for service 
connection.

These matters are referred to the RO for appropriate 
clarification and adjudication.

In the November 2007 hearing, the veteran and his 
representative voiced disagreement with an April 2007 rating 
decision in which entitlement to TDIU was denied.  The 
transcript is now reduced to writing and is part of the 
claims file.  The Board accepts this as a notice of 
disagreement as to the denial of TDIU, and will remand the 
issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999). 

The issues of entitlement to an initial evaluation greater 
than 60 percent for DMII and to entitlement for TDIU 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The earliest document in the claims file that may be 
accepted as a claim for service connection for DMII is a 
signed 21-4142, "Statement in Support of Claim" which is 
date-stamped as having been received by the RO on June 3, 
2002.

2.  For the time period from February 14, 2000 to the 
present, the service connected DMII is manifested by 
restricted diet and activities; the need for two doses of 
oral and injected insulin, each, daily; twice yearly 
hospitalization for complications of DMII including 
hypertriglyceridemia; and complications including 
pancreatitis which, if evaluated separately, would be 
compensable.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
14, 2000, for the grant of service connection for DMII are 
not met. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).

2.  The criteria for an evaluation of 60 percent for DMII 
have been met prior to and beginning June 26, 2002.  
38 U.S.C.A. § 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § Part 4, §§ 4.1, 4.2, 4.3, 47, and 4.120, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Earlier Effective Date for the Grant of Service 
Connection for DMI

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide. 
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In the present case, it is undisputed that the veteran filed 
his original claim for service connection for DMII in May 
2002.  The RO has assigned an effective date for the grant of 
service connection for DMII of February 14, 2000.  This is 
the earliest effective date that can be granted under the 
regulations, as will be further explained below. See 38 
C.F.R. § 3.400.

The veteran is being granted the maximum benefit that can be 
awarded under the applicable law and regulations. As there is 
no legal basis upon which to award an effective date earlier 
than February 14, 2000, further discussion of the VA's 
compliance with VCAA is not required. The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400. The effective date for the grant of 
service connection for disability compensation is the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later." 38 C.F.R. § 
3.400(b)(2)(i).

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions. See, 
e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding 
that "the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA").

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 
Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992). Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim. When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim. 38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement. 38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c). Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances. 
See 38 C.F.R. § 3.157(b). Those circumstances provide, in 
pertinent part, that the date of receipt of evidence from a 
private physician or layman will be accepted as the date of 
receipt of a claim only when the evidence furnished by or on 
behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable probability of 
entitlement to benefits. See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation. Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157. See 
Lalonde, supra.

In the present case, the earliest document that can be 
construed as a claim for service connection for DMII is the 
VA Form 21-4142 submitted in June 2002 which was received on 
June 3, 2002.

The veteran argues that private and service department 
treatment records showing he was diagnosed with high blood 
sugar in 1996 and 1997 or, in the alternative, the statement 
proffered by his treating physician June 2002 should be 
accepted as establishing onset of DMII dating back to the day 
after his separation from active service in March 1996.

These records demonstrate that the veteran manifested 
elevated glucose levels in 1996 and 1997.  The veteran's 
treating physician offered a statement in June 2002 opining 
that these manifestations were suggestive of the development 
of DM, likely due to protease inhibitor therapy.  DM, the 
physician opined, was clearly present in or around August 
1998.

However, the fact remains that the veteran did not file a 
claim for service connection for DM until June 2002.  The 
Board notes that the RO has granted an effective date of 
February 14, 2000, which is two years prior to the veteran's 
date of claim.  The Board accepts this as appropriate, 
although it cannot determine the RO's reasoning for doing so.

Private medical records dated in 1996 through 1998 do 
evidence high glucose readings. However, while these records 
lend credibility to the veteran's arguments, they cannot form 
the basis for an effective date earlier than February 14, 
2000 because such evidence may constitute an informal claim 
under only limited circumstances, as explained above. In 
pertinent part, there must have been a prior allowance or 
disallowance of a formal claim for compensation, which had 
not then occurred in the present case. See Crawford, supra; 
see also 38 C.F.R. § 3.157 (2006).  Moreover, these records 
were not received until 2002.

After thorough review of the entire claims file, the Board 
finds that the record presents no document that may be 
accepted as a claim for service connection for DM earlier 
than February 14, 2000.

Under analysis as a new claim, the earliest effective date 
that can be granted for the service connection of DMII  is 
the date of receipt of an informal claim, provided that a 
formal, or completed application, was filed within a year 
from the date the incomplete, or informal, application was 
returned for execution. The record shows no such document 
received prior to February 14, 2000. Therefore an effective 
date earlier than February 14, 2000 may not be granted.

In summary, after a thorough review of the record, the Board 
finds that the preponderance of the evidence is against 
granting an effective date earlier than February 14, 2000, 
for the grant of service connection for DMII. Thus, there is 
no benefit of the doubt to be resolved and the benefit sought 
on appeal is denied.

II. Higher Initial Evaluation Prior to and Beginning June 
26, 2002

In light of the favorable action taken herein concerning the 
claim for a higher, 60 percent, initial evaluation assigned 
to the date of the grant of service connection, and the 
remand of the issue as to whether an initial evaluation 
greater than 60 percent is warranted, discussion of whether 
VA has met its duties of notification and assistance is not 
required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2002). Separate diagnostic 
codes identify the various disabilities. Id. Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2 (2006).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor, 38 C.F.R. § 
4.3 (2006). If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2006).

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The veteran was service-connected for DMII in an August 2002 
rating decision.  The disability was evaluated as 20 percent 
disabling, effective in February 2000.  The veteran appealed 
the evaluation initially assigned.  In a May 2004 rating 
decision, the evaluation was increased to 40 percent, 
effective in June 26, 2002.  The record thus presents two 
distinct time periods:  that prior to June 26, 2002 and that 
beginning June 26, 2002.  The 20 and 40 percent evaluations 
assigned have been confirmed and continued to the present.

A 20 percent evaluation for diabetes under Diagnostic Code 
7913 contemplates the requirement for insulin and restricted 
diet, or the requirement for oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation is warranted where 
insulin, restricted diet, and regulation of activities is 
required.  A 60 percent evaluation contemplates the 
requirement for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is warranted where more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) is required with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

In the present case, the medical evidence clearly 
demonstrates that the veteran has met the criteria for a 60 
percent evaluation under the criteria throughout the entire 
period under appeal.

Medical treatment records and statements from his private 
treating physicians reveal that he has and continues to 
require treatment with two separate oral hypoglycemic agents 
and two separate formulations of injected insulin, two times 
daily each, in addition to restricted diet and restricted 
activities throughout the entire period of time under appeal.  
Notwithstanding, his blood sugar remains uncontrolled 
satisfactorily.  In addition, while he has not had any bouts 
of hypoglycemia or ketoacidosis, he is diagnosed with 
hypertriglyceridemia.  This condition has been found to be 
due to treatment for his service-connected HIV but 
exacerbated by his DMII.  Under the particular circumstances 
of this case, the Board will accept the diagnosed 
hypertriglyceridemai as a condition analogous to the 
hypoglycemia and ketoacidosis named in the criteria, and the 
treatment for it as fulfilling that part of the criteria 
requiring at one or two hospitalizations per year.  This 
condition also eludes wholly satisfactory control, and has 
caused acute pancreatitis on at least two documented 
occasions requiring hospitalization and surgery.  His need 
for outpatient and inpatient treatment has varied, the 
records show, but he remains under the constant monitor of 
his private treating physicians.  In his testimony given 
before the undersigned Acting Veterans Law Judge, he stated 
that his current regime requires him to be seen three times 
per year for medication monitoring.  The Board finds the 
veteran's testimony to be highly credible.

It is noted that service connection for pancreatitis was 
denied in a May 2006 rating decision, as secondary to the 
service-connected HIV.  However, the issue of service 
connection for pancreatitis as secondary to the service-
connected DMII was not discussed.  The medical evidence 
clearly shows that the veteran's pancreatitis is the result 
of his hypertriglyceridemia, which is exacerbated by the 
DMII.  The Board therefore accepts the pancreatitis as a 
complication of DMII under the criteria that if separately 
evaluated, would be compensable.

A 60 percent evaluation is therefore warranted for the 
service-connected DMII from the date of service connection.

The Board has considered whether "staged" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection, but in the present case finds that the medical 
evidence supports the grant of a 60 percent evaluation both 
prior to and beginning June 26, 2002, as explained above.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

The medical evidence clearly indicates that some of the 
criteria for a 100 percent evaluation is met in this case.  
However, the record is nearly bereft of most prior and any 
current records of treatment accorded the veteran by his 
primary treating health care provider.  Thus, the matter of 
entitlement to an initial evaluation greater than 60 
percent-to include extraschedular consideration under 
38 C.F.R. § 3.321(b)(1)-is the subject of a remand 
immediately following this decision.


ORDER

An effective date for service connection for DMII earlier 
than February 14, 2000 is denied.

A 60 percent evaluation for DMII is granted both prior to and 
beginning June 26, 2002-to include the entire period of time 
under appeal-subject to the laws and regulations governing 
the award of monetary benefits.


REMAND

The matter of entitlement to an initial evaluation greater 
than 60 percent for the service-connected DMII requires 
further development before it can be resolved.  First, 
records of treatment the veteran receives from Dwight David 
Eisenhower Army Medical Center in Fort Gordon, Georgia are 
not of record.  These records must be obtained.  Second, all 
VA examinations proffered the veteran for his service-
connected DMII have been conducted absent review of the 
veteran's claims file.  Given the specialized nature of the 
veteran's condition and its interrelationship with his 
service-connected HIV, this omission must be rectified.

Concerning the issue of entitlement to TIDU, by a rating 
decision dated in April 2007, the RO advised the veteran that 
this claim had been denied. In his November 2007 hearing 
before the undersigned Acting Veterans' Law Judge, the 
veteran and his representative disagreed with this decision.  
The hearing transcript has been reduced to writing and is now 
part of the claims file.  The Board accepts this testimony as 
a timely notice of disagreement to the April 2007 rating 
decision.  The matter must be referred for the preparation of 
an SOC. Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with all 
appropriate notice required by VCAA, 
including that required by Vazquez-Flores 
Peake, 22 Vet. App. 37 (2008).  
Specifically, with reference to Vazquez-
Flores, provide notice of what is 
required under the Diagnostic Code for 
DM, as well as any other diagnostic code 
that could be implicated by the 
complications of his service-connected 
DM, what is warranted for a higher or 
separate, compensable evaluation. 

2. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the veteran have been 
obtained.  In particular, obtain all 
treatment records from the Dwight David 
Eisenhower Army Medical Center in Fort 
Gordon, Georgia.

3.  Schedule the veteran for examinations 
by the appropriate medical professionals 
to determine the nature and extent of his 
service-connected DMII and all conditions 
manifested that are determined to be 
complications of the service-connected 
DMII.  All indicated tests and studies 
should be performed. The claims folder, 
including all newly obtained evidence, a 
copy of the hearing transcript, and a 
copy of this remand, must be sent to the 
examiner for review.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an initial evaluation 
greater than 60 percent for DMII with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.

5.  Issue a statement of the case 
regarding the issue of entitlement to 
TDIU. The appellant should be apprised of 
his right to submit a substantive appeal 
as to this issue and to have his claim 
reviewed by the Board.

6.  Only if the veteran timely perfects 
his appeal as to the issue of entitlement 
to TDIU, undertake any and all 
development deemed essential and re- 
adjudicate the veteran's claim for 
entitlement to TDIU.

7.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case. The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations. 
An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ATNHONY J. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


